UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) Alabama2.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,599,750 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,613,220 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,005,830 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 9,954,280 Alaska.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 3,155,700 Arizona1.3% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,332,371 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,680,000 2,503,120 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 3,921,085 California7.5% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,385,472 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 b 2,279,200 California, GO 5.25 10/1/16 295,000 299,994 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,894,850 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 1,962,446 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,258,147 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,585,330 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,272,603 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,860,130 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,582,100 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 c 1,352,830 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,255,000 1,238,484 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,291,624 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 b 1,599,606 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,120,490 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,200,180 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,200,760 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,737,822 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,164,360 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 0.00 9/1/21 1,615,000 c 1,468,051 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 2,000,000 b 2,318,660 Colorado2.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 16,716,300 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) (Prerefunded) 8.00 12/1/18 1,000,000 b 1,219,200 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,349,280 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,120,500 Connecticut1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 5,876,600 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/33 5,740,000 6,730,494 District of Columbia.9% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,536,080 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,971,515 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,124,050 Florida7.7% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,879,988 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,810,314 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 15,500,000 18,574,580 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,107,741 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,540,838 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/31 2,000,000 2,319,960 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,789,391 Hillsborough County Aviation Authority, Customer Facility Charge Revenue (Tampa International Airport) 5.00 10/1/44 3,500,000 3,865,085 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,364,680 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,530,000 1,835,220 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/35 1,500,000 1,666,875 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,468,000 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Prerefunded) 5.75 4/1/16 1,250,000 b 1,272,987 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,934,900 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,964,006 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.24 11/15/23 2,250,000 d 2,148,750 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,107,110 Georgia2.8% Atlanta, Airport General Revenue 5.00 1/1/20 3,000,000 3,448,050 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,355,700 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 1,640,000 b 1,947,533 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,750,000 2,028,425 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) (Prerefunded) 6.25 6/15/18 3,895,000 b 4,412,490 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 315,000 b 352,003 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 1,685,000 b 1,882,937 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,837,800 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,336,571 Idaho1.2% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) (Prerefunded) 7.38 6/1/18 5,600,000 b 6,491,072 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 2,500,000 b 2,881,300 Illinois12.5% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/31 7,500,000 8,564,700 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 7,300,000 8,242,722 Chicago, GO 5.00 1/1/34 4,625,000 4,648,402 Chicago, GO 5.00 1/1/34 1,250,000 1,261,687 Chicago, GO (Neighborhoods Alive 21 Program) 5.50 1/1/31 1,645,000 1,757,650 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,455,000 1,606,829 Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,200,596 Greater Chicago Metropolitan Water Reclamation District, GO Unlimted Tax Capital Improvement Bonds 5.00 12/1/44 3,000,000 3,377,010 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,665,340 Illinois, GO 5.50 7/1/38 4,750,000 5,052,242 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 5,019,940 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 10,396,693 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,826,192 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/34 3,000,000 3,402,300 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,000,000 b 1,079,050 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,449,220 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/36 1,500,000 1,709,505 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,613,260 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,620,087 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 9,036,704 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,547,150 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,734,925 Indiana.5% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/35 3,400,000 3,815,004 Iowa.4% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 2,957,875 Kentucky2.4% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,631,125 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,619,360 University of Kentucky, General Receipts Bonds 5.25 10/1/17 7,845,000 8,491,899 Louisiana2.3% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,941,650 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 3,250,000 3,599,863 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,250,380 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,178,950 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 5,013,585 Maine.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,496,737 Maryland5.4% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,818,042 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,738,482 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,178,360 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 702,500 Baltimore, Subordinate Project Revenue (Water Projects) (Prerefunded) 5.75 7/1/19 750,000 b 873,877 Howard County, COP 8.15 2/15/20 605,000 775,592 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,517,565 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,027,210 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 970,000 972,037 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,183,360 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,092,850 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,159,850 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,874,375 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,078,780 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,500,000 b 2,998,725 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,394,525 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,116,800 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,725,630 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 1,000,000 1,117,580 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 3,635,000 4,342,335 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (Prerefunded) 6.00 1/1/18 3,005,000 b 3,323,981 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) (Prerefunded) 5.75 1/1/18 2,500,000 b 2,750,825 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,002,250 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,159,080 Massachusetts1.5% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,621,200 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,456,684 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,024,452 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,328,280 Michigan5.2% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 c 971,634 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 920,000 716,432 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 822,859 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,176,260 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 c 6,036,505 Kent County, Airport Revenue (Gerald R. Ford International Airport) (Prerefunded) 5.00 1/1/17 4,555,000 b 4,775,462 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,961,800 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,947,950 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/45 5,000,000 5,621,450 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,695,255 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,357,120 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,686,592 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 2,265,000 e 1,132,228 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,608,100 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/29 1,700,000 1,960,168 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,378,450 Minnesota4.1% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 2/1/17 340,000 c 337,375 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 2,525,000 2,861,204 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.50 11/15/18 475,000 b 550,212 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,155,580 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,127,370 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,104,990 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,048,740 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,662,105 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,885,878 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,860,475 Northfield, HR 5.38 11/1/31 1,240,000 1,278,031 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,156,040 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,119,630 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,174,880 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/18 1,000,000 b 1,121,910 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/19 3,000,000 b 3,486,300 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 794,333 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 c 3,576,925 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,181,140 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,696,215 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 e 10,972 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,161,320 Missouri1.3% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,000,000 3,455,970 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,620,840 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/31 2,000,000 2,303,600 Nebraska.2% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 1,380,000 1,573,310 Nevada.4% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,834,125 New Hampshire.2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.38 10/1/33 1,920,000 d 1,826,400 New Jersey2.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 2,250,000 2,380,387 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,400,000 1,512,280 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,275,400 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,143,790 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 100,535 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,809,050 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 65,000 65,356 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.16 1/1/30 2,500,000 d 2,325,000 New Mexico.6% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.88 8/1/19 5,000,000 d 4,970,250 New York8.4% Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 5,000,000 b 5,856,500 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,171,105 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,914,000 New York City, GO 5.00 4/1/23 2,055,000 2,451,163 New York City, GO 5.00 8/1/24 2,930,000 3,540,583 New York City, GO 5.00 3/1/25 3,300,000 4,000,359 New York City, GO 5.00 8/1/25 3,510,000 4,169,354 New York City, GO 5.00 8/1/25 2,500,000 3,039,025 New York City, GO 5.00 8/1/28 1,000,000 1,123,690 New York City, GO 5.00 10/1/36 2,500,000 2,888,750 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,884,925 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 f 4,102,720 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,500,000 2,986,150 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/31 9,090,000 10,739,381 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.67 4/1/34 2,100,000 d 2,005,500 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,392,260 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,768,700 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/19 4,000,000 4,595,000 North Carolina1.5% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,947,823 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) (Prerefunded) 5.00 6/1/16 1,000,000 b 1,023,610 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) (Escrowed to Maturity) 6.00 1/1/22 1,000,000 1,223,850 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) (Prerefunded) 6.25 12/1/18 2,250,000 b 2,599,898 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) (Escrowed to Maturity) 0.00 11/1/16 3,055,000 c 3,038,106 Orange Water and Sewer Authority, Water and Sewer System Revenue (Prerefunded) 5.00 7/1/16 1,000,000 b 1,027,530 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) (Prerefunded) 5.00 10/1/19 1,000,000 b 1,147,300 Ohio5.6% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,871,025 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 429,802 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,322,420 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 4,014,570 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,792,644 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,282,238 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,887,675 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,828,125 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,230,620 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,433,700 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,525,393 Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,081,448 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 2,500,000 2,709,425 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,733,489 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 49,382 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,278,540 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,765,000 f 1,785,951 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,025,000 2,115,842 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,681,335 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,120,890 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,923,758 Oklahoma.1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) (Prerefunded) 5.25 10/1/16 1,135,000 b 1,180,990 Oregon.2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,584,982 Pennsylvania1.1% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,042,936 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,067,670 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 6.00 8/15/18 2,500,000 b 2,834,575 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 301,196 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 1,730,000 b 1,929,884 Rhode Island.4% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,000,000 3,098,550 South Carolina1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,780,050 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,306,925 Texas5.6% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,250,767 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,382,290 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,404,700 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/32 800,000 912,504 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 665,000 671,623 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 2,770,000 3,005,561 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 1/1/18 2,230,000 b 2,448,473 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 805,000 876,041 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/18 695,000 b 764,882 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/38 5,815,000 6,522,395 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,069,196 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,562,150 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 299,380 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,527,600 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 c 2,303,781 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,445,815 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,801,200 Virginia1.3% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,202,440 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,120,660 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,225,900 Norfolk, Water Revenue (Prerefunded) 5.00 11/1/18 1,000,000 b 1,117,100 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 460,000 478,101 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 220,074 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,062,000 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,282,720 Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 1,753,846 Washington2.7% Port of Seattle, Intermediate Lien Revenue 5.00 3/1/35 3,000,000 3,438,840 Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 6,047,370 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,604,300 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 b 3,965,860 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,571,200 West Virginia.6% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 5,144,040 Wisconsin.6% Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,285,900 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,218,140 U.S. Related.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 c 1,086,250 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,075,880 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 934,020 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,446,960 Total Investments (cost $734,981,950) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Non-income producingsecurity in default. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $5,888,671 or .7% of net assets. At November 30, 2015, net unrealized appreciation on investments was $57,398,183 of which $61,190,128 related to appreciated investment securities and $3,791,945 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOT Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds† - 792,380,133 - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments94.8% Rate (%) Date Amount ($) Value ($) Alabama3.6% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,508,745 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 3,555,100 Alaska1.6% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,650,000 2,230,028 Arizona7.7% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,319,680 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools, Inc. Projects) 5.00 7/1/45 1,500,000 b 1,505,610 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,759,405 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,000,000 934,000 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,055,000 2,302,237 California9.5% California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,204,387 California Statewide Communities Development Authority, Revenue (California Baptist University) 6.38 11/1/43 2,000,000 2,207,480 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,142,040 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/49 11,605,000 c 2,787,869 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,826,400 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,280,860 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 2,041,600 Connecticut2.1% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,716,210 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,433 Florida8.1% Cape Coral Health Facilities Authority, Senior Housing Revenue (Gulf Care, Inc. Project) 5.88 7/1/40 1,000,000 b 1,006,130 Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,140,550 Florida Development Finance Corporation, Educational Facilities Revenue (Miami Arts Charter School Project) 5.88 6/15/34 1,250,000 b 1,259,975 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,054,680 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 1,500,000 d 1,967,685 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 e 1,199,720 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,767,775 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 900,000 1,033,947 Georgia.8% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,000,000 1,159,100 Illinois12.5% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 1,000,000 1,096,270 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,436,800 Chicago, GO 5.00 1/1/24 1,000,000 1,054,620 Chicago, GO 5.50 1/1/42 1,000,000 1,048,760 Chicago, Wastewater Transmission Revenue 5.00 1/1/39 1,000,000 1,077,890 Illinois, GO 5.50 7/1/38 1,000,000 1,063,630 Illinois, Sales Tax Revenue 5.00 6/15/24 1,000,000 1,175,630 Illinois Finance Authority, Revenue (Plymouth Place, Inc.) 5.00 5/15/37 1,000,000 1,011,250 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,177,290 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,250,000 1,373,600 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 15,000,000 c 2,199,600 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,189,040 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.50 4/1/31 1,000,000 1,161,570 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,500,000 1,640,955 Iowa2.6% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,500,000 2,730,100 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 995,670 Louisiana4.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,623,705 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 3,800,000 b 3,830,666 New Orleans, Water Revenue 5.00 12/1/34 1,000,000 1,128,980 Maine1.3% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,796,085 Michigan4.6% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,078,110 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,001,000 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 1,000,000 1,119,040 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 546,270 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 1,800,000 1,776,762 Minnesota1.7% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/25 2,145,000 2,359,307 New Jersey6.8% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 1,250,000 1,314,125 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,095,640 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 988,940 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 c 974,200 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 5,165,974 New Mexico1.8% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,468,026 New York4.1% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,051,630 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,564,200 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,000,000 1,090,260 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,000,000 b 1,007,460 North Carolina.8% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,092,560 Ohio2.8% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 1,000,000 894,180 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 1,500,000 1,397,955 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,637,640 Oregon.8% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,096,350 Pennsylvania2.4% JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,f 2,200,260 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,106,230 Texas11.2% Board of Managers, Joint Guadalupe County, Hospital Mortgage Improvement Revenue (City of Seguin Hospital) 5.00 12/1/45 1,000,000 1,011,770 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/45 1,000,000 1,087,240 Clifton Higher Education Finance Corporation, Education Revenue (International Leadership of Texas) 5.75 8/15/45 1,000,000 1,028,370 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,137,160 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 1,500,000 1,473,750 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/49 8,000,000 c 1,658,720 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,743,675 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.46 7/1/32 975,000 g 903,094 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) (Prerefunded) 6.25 8/15/19 1,000,000 d 1,182,720 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 150,000 163,238 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/18 1,025,000 d 1,128,064 Tarrant County Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Buckingham Senior Living Community, Inc. Project) 5.25 11/15/35 1,000,000 1,012,740 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,309,647 Virginia1.2% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 155,000 160,165 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/45 1,000,000 b 1,026,880 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) (Green Bonds) 5.00 7/1/45 500,000 b 513,440 U.S. Related2.1% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,935,128 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,000,000 969,000 Total Investments (cost $125,034,967) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $15,969,301 or 11.3% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Non-income producingsecurity in default. f Collateral for floating rate borrowings. g Variable rate securityinterest rate subject to periodic change. At November 30, 2015, net unrealized appreciation on investments was $8,396,710 of which $11,801,221 related to appreciated investment securities and $3,404,511 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds† - 132,231,957 1,199,720 † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 By: /s/ James Windels James Windels Treasurer Date: January 20, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
